Citation Nr: 0213609	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for lymphoepithelioma.  

(The now reopened claim of service connection for 
lymphoepithelioma will be the subject of a separate decision 
at a later date.)  



REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1968 to February 
1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in February 2000.  

The Board remanded the case to the RO for additional 
development of the record in May 2001.  

As a preliminary matter, regardless of the RO's action, the 
Board must address the question of new and material evidence 
in the first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  

Only where the Board concludes that new and material evidence 
has been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  

As shown hereinbelow, the Board is reopening the claim but 
undertaking additional development on the issue of service 
connection for lymphoepithelioma, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.



FINDINGS OF FACT

1.  In rating decisions in May 1996 and December 1997, the RO 
denied the veteran's original claim of service connection for 
lymphoepithelioma (claimed formerly as nasopharyngeal 
carcinoma).  He was notified of these actions, but did not 
enter a timely appeal.  

2.  Some of the evidence received since the 1996 and 1997 RO 
denials of service connection for claimed lymphoepithelioma 
has not previously been submitted to VA, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSION OF LAW

New and material evidence has been submitted since the final 
May 1996 and December 1997 rating decisions to reopen the 
claim of service connection for lymphoepithelioma.  
38 U.S.C.A. §§ 5108, 7105, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The amendments to 38 C.F.R. § 3.156(a), 3.159(c) and 
3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal was initiated prior to that date, it will be 
decided under the older version of 38 C.F.R. § 3.156 detailed 
hereinbelow.  

In this case, the veteran's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA.  

The veteran has been informed of the information necessary to 
substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the earlier remand by 
the Board.  

It was noted in the VCAA that, "[n]othing in (38 U.S.C.A. § 
5103A) shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
(38 U.S.C.A. § 5108)."  See 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

It is the Board's opinion that the recent change to the law 
has not modified the requirement that a previously denied 
claim may not be reopened and readjudicated unless and until, 
there has been a finding that new and material evidence has 
been submitted.  

If it is determined that new and material evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  




II.  Whether New and Material Evidence has been Presented to 
Reopen
the Claim of Service Connection for Lymphoepithelioma

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination in April 1968 and at the 
time of separation in January 1971 shows no defects.  The 
veteran was treated on several occasions for rashes and 
lesions of his skin.  

Service department records reveal that the veteran served in 
the Republic of Vietnam from April 1969 to March 1970 and 
that, among other medals, he received the Combat Infantryman 
Badge.  

In a letter received by the VA in April 1985, the veteran 
states that he was exposed to chemical agents at a time when 
a supply aircraft went down during an operation in the Ashau 
Valley, and the veteran was ordered to assist in locating and 
securing the cargo.  He described the cargo as "barrels of 
chemicals," which were cracked.  The veteran also stated 
that his unit operated in the mountains with triple canopy 
jungles, and that herbicides were apparent from his 
observation of vegetation decay.  

VA hospital records dated from January to February 1996 show 
that the veteran underwent a bilateral radical neck 
dissection and biopsies.  The discharge diagnosis was that of 
lymphoepithelioma of nasal pharynx with bilateral cervical 
metastases, Stage IV.  

A pathology report dated in February 1996 reflects that the 
veteran had a case of nasopharyngeal 
carcinoma/lymphoepithelioma with bilateral lymph node 
metastasis.  

Based on the evidence shown hereinabove, in May 1996, the RO 
denied the veteran's original claim of service connection for 
nasopharyngeal carcinoma.  

In November 1997, the veteran submitted a "Cancer Facts" 
sheet that was produced by the National Cancer Institute 
pertaining to Agent Orange exposure.  

Records show that, in December 1997, a VA consultant 
physician indicated that lymphoepithelioma was not considered 
to be a non-Hodgkin's lymphoma.  

Based on the evidence shown hereinabove, in December 1997, 
the RO denied the veteran's claim of service connection for 
lymphoepithelioma.  

In a statement received from the veteran in June 1998, the 
veteran further described the incident of exposure to agent 
orange.  The veteran reported working with the recon unit 
"Tiger Force," consisting of 15 to 18 men, who were ordered 
to locate and secure a C-130 cargo transport that was downed 
in the area.  The veteran reported that the air, upon 
discovery of the aircraft, was "rancid, bitter, thick, ugly, 
and difficult to breathe."  Barrels of agent orange were 
broken, cracked, and bent; leakage was severe.  The veteran 
reported securing "this mess" for 3 days and nights until 
relieved.  

In August 1999, the veteran resubmitted copies of VA hospital 
and treatment records from 1996; and a definition of 
lymphoepithelioma, which noted that the condition occurred 
most frequently in young Oriental people.  

The veteran testified at a hearing in February 2000 to the 
effect that he continued to have rashes and lesions post-
service, and that his first cancers appeared in 1995.  

Two VA physicians reviewed the veteran's claims folder in 
October 2001, and reported that the veteran's 
lymphoepithelioma did not fall within the parameters of any 
of the respiratory and soft-tissue cancers presumed to be 
occasioned with agent orange exposure.  




B.  Legal Analysis

An unappealed rating decision is final with the exception 
that a veteran may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

The question now presented is whether new and material 
evidence has been submitted since the RO's May 1996 and 
December 1997 decisions, denying service connection for 
lymphoepithelioma (formerly claimed as nasopharyngeal 
carcinoma), to permit reopening of the claim.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.  

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the 1996 and 1997 RO rating decisions, the medical 
evidence was lacking to support the conclusion that the 
veteran's lymphoepithelioma was related to disease or injury 
in service, and there was no other basis to support an award 
of service connection.  

The veteran's claims were denied by the RO primarily on the 
basis that his disability is not listed in 38 C.F.R. 
§ 3.309(e), which relates to the presumptive provisions 
afforded certain diseases due to exposure to herbicide 
agents.  

The evidence added to the record after the 1996 and 1997 RO 
rating decisions consists of the veteran's statements and 
testimony, which detail the circumstances surrounding his 
exposure to herbicides in service and note the continuity of 
manifestations of a skin disorder post-service; and VA 
medical statements which indicate that the veteran's current 
lymphoepithelioma is not one of the disabilities for which 
service connection is presumed as a result of herbicide 
exposure.  

The Board finds the this evidence and the veteran's 
statements and testimony probative for the purpose of 
establishing the veteran's exposure to herbicides in service.  

The veteran is a combat veteran; his testimony as to an 
incident in service and under combat conditions is accepted 
as correct in the absence of evidence to the contrary.  
38 U.S.C.A. § 1154(b).  

Moreover, the veteran is competent to testify as to the 
continuity of skin rashes and lesions both during and after 
service.
 
As such, the evidence added to the record by itself 
contributes a more complete picture to the veteran's claim 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Hence, the Board finds the evidence to be "new and 
material."  

As new and material evidence has been submitted since the May 
1996 and December 1997 RO rating decisions, the application 
to reopen the claim of service connection for 
lymphoepithelioma is granted.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for lymphoepithelioma, the appeal 
to this extent is granted, subject to further action as 
discussed hereinabove.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

